Dissenting Opinion by
Judge Mencer :
I respectfully dissent. Section 301(1) of the Public Employe Relations Act, Act of July 23, 1970, P. L. 563, 43 P.S. §1101.301(1) defines “public employer” as, inter alia, “any nonprofit organization or institution.” These are clear, unequivocal, and unambiguous words. The Brownsville General Hospital stipulated that it is a nonprofit corporation. Accordingly, I would find that it comes within the Section 301(1) definition of “public employer.”
The majority states that to adopt such a construction “would necessitate reaching what we believe to be the unintended result of encompassing many private employers who have chosen the nonprofit form of conducting their business and who receive no governmental support.” I do not believe that we can interpret clear and unambiguous words of the Legislature in terms of “what we believe to be the unintended result.” If the Legislature did not intend what it so explicitly stated, it is *440free to make a change by amendment. I would prefer to believe that the Legislature meant what it said and, therefore, would affirm.